Citation Nr: 1823533	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

It has been shown by competent and probative evidence that the Veteran has a psychiatric disorder, diagnosed as bipolar disorder, attributable to service.


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as bipolar disorder, was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including psychosis, if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in May 2015.

The Veteran seeks entitlement to service connection for a psychiatric disorder.  The Veteran's service records were initially indicated as unavailable by the RO in a January 2012 formal finding of unavailability.  However, part of the Veteran's service treatment records were later associated with the record.  

A review of the available service treatment records discloses a history of psychiatric treatment and hospitalization.  In October 1980 the Veteran was admitted for 8 days for treatment of a reactive disorder.  Unfortunately, there are no other service treatment records, such as a separation examination report, to indicate the Veteran's status thereafter.  
A March 1985 VA clinical record documents a history of marked depression in service, as well as an apparent psychiatric hospitalization shortly thereafter from 1982 to 1985.  The Veteran was markedly depressed, and major depression was assessed.  

After the 1985 VA records, there is no clinical evidence until September 2004, when VA records document that the Veteran presented at the Bronx, NY VA Medical Center (VAMC) for care.  The associated intake records document a history of schizophrenia, anxiety and major depressive disorder.  

A VA mental health examination dated in March 2005 documents depression and anxiety, as well as drug dependence.  Examination resulted in assessments of depression, anxiety, cocaine dependence and alcohol abuse.  Subsequent records reflect assessment of bipolar disorder.  See e.g. August 2011 Bronx VAMC treatment plan notes.

Recognizing the significance of the assessment of reactive disorder and hospitalization in service, the RO obtained a medical examination and opinion in August 2012.  Examination at that time resulted in assessment of bipolar disorder, cocaine dependence, and alcohol abuse.  The examiner reviewed the claims file, and apparently had the benefit of reviewing the partial service records, noting the assessment of reactive disorder.  The Veteran reported psychiatric symptoms in and since service.  With respect to the cocaine dependence and alcohol abuse, the examiner noted that the symptoms of cocaine abuse could mimic bipolar disorder, but explained that the Veteran reported symptoms consistent with bipolar disorder during periods of abstinence.  The examiner ultimately concluded that it was at least as likely as not that the Veteran's bipolar disorder was caused by, or the result of, military service.  In terms of symptoms, the examiner could not distinguish between those of the bipolar disorder, and those of cocaine dependence and alcohol abuse.  

Later in August 2012, the RO sought clarification of the examiner's opinion, apparently finding that the examiner's rationale was insufficient.  The RO asked that the examiner explain whether "the Veteran's diagnosis and treatment for reactive disorder [were] the first signs/symptoms of her now diagnosed bipolar disorder" and whether cocaine dependence and alcohol abuse were secondary conditions.  

The examiner responded to the RO's e-mail about 1/2 hour after the RO sent it, stating:
A careful review of the evidence has led me to the following conclusion.  In terms of a connection between her currently diagnosed bipolar disorder her reactive disorder diagnosed during service, I cannot make a decision without resort to mere speculation.  Her diagnosis of reactive disorder is no longer in the DSM-IV.  Also, and more importantly, treatment records do not document a specific set of symptoms that are characteristic of bipolar disorder.  While the Veteran did state that she had some symptoms of bipolar disorder in service, it is not clear that she actually did.  

Entitlement to service connection for a psychiatric disorder, diagnosed as bipolar disorder, claimed as depression and anxiety, is granted.  Here, the Veteran was assessed as having a reactive disorder in service.  Immediately following service, she was apparently hospitalized for 3 years for major depressive disorder, and the record thereafter demonstrates a consistent history of psychiatric symptoms.  The August 2012 VA examiner offered a favorable opinion, noting that the Veteran's symptoms in and since service led him to find, as likely as not, that bipolar disorder was related to service.  The RO sought an addendum to that opinion for no apparent reason, and the examiner's initial opinion and rational are sufficient to the Board.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that it is not permissible to undertake additional development for the purpose of developing negative evidence, and reasons and bases should be provided to explain the decision to pursue further development when it could be construed as obtaining evidence for that purpose).  The addendum opinion is essentially a non-opinion, rather than an opinion either for or against the claim.  38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Thus, the evidence is at least in equipoise, and the claim is granted.  Gilbert, supra.  
ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as bipolar disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.




___________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


